IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Township of Millcreek                        :
                                             :
      v.                                     :     No. 1725 C.D. 2015
                                             :
Angela Cres Trust of June 25, 1998           :
                                             :
Appeal of: Angela Cres Trust of June 25,     :
1998 and Laurel A. Hirt as Trustee of the    :
Angela Cres Trust of June 25, 1998           :


Township of Millcreek,                       :
                         Appellant           :
                                             :
      v.                                     :     No. 1847 C.D. 2015
                                             :
Angela Cres Trust of June 25, 1998           :


                                      ORDER



            NOW, August 18, 2016, upon consideration of appellee’s application for

reargument and appellant’s answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge